DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “the first-level indented water block heat exchange area” & “the main heat transfer area”. There are lack of antecedent basis for the bolded limitations, because, they have not been recited previously.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claim cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Double Patenting
Claims 1-6 of this application is patentably indistinct from claims 1-5, 8 of U.S. Patent No. (10,932,391 B2). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 8 of prior U.S. Patent No. (10,932,391 B2). This is a statutory double patenting rejection.

Claim 1: (10,932,391 B2) discloses a liquid cooling heat exchange apparatus configured to be flown 3through by a cooling liquid and comprising (i.e., 10,932,391 B2): 
4a water block set (i.e., 10,932,391 B2) comprising:  
5a heat transfer surface configured to exchange heat with the 6cooling liquid (i.e., 10,932,391 B2);  
7an inlet (i.e., 10,932,391 B2); wherein the cooling liquid flows into the water block 8set via the inlet; wherein the cooling liquid of the water block set and then passes through the heat transfer 9surface (10,932,391 B2); and 
 10an outlet; wherein the cooling liquid flows out of the water 11block set via the outlet of the water block set (i.e., 10,932,391 B2); and  
12a liquid pump module securely mounted on the water block set (i.e., 10,932,391 B2) and 13comprising:  
14a flow-directing containment area securely mounted on the 15water block set (i.e., 10,932,391 B2) and comprising 16a flow-directing containment area body forming (i.e., 10,932,391 B2):
17a plurality of flow-directing containment 18recesses being on a surface, facing the water block set, of the flow-directing 19containment area body and concaved away from the water block set (i.e., 10,932,391 B2);
20a cooling liquid outlet communicating with the 21outlet of the water block set (i.e., 10,932,391 B2); and
22a cooling liquid inlet (i.e., 10,932,391 B2);
23a plurality of pumps corresponding to the flow-directing containment recesses in location respectively; each one of the 27pumps (i.e., 10,932,391 B2) comprising an impeller in a respective one of the 3flow-directing containment recesses (i.e., 10,932,391 B2); and
4a flow-directing containment plate disposed between 5the impellers of the pumps and the water block set and covering the 6flow-directing containment recesses; the flow-directing containment plate 7comprising: 
8an inlet channel on a surface, facing the water 9block set, of the flow-directing containment plate; the cooling liquid inlet of the 10flow-directing containment area body communicating with at least one of the 11flow-directing containment recesses via the inlet channel (i.e., 10,932,391 B2); and
12at least one outlet channel on the surface, 13facing the water block set, of the flow-directing containment plate; the 14flow-directing containment recesses communicating with the inlet of the water 15block set via the at least one outlet channel (i.e., 10,932,391 B2).

Claim 2: (10,932,391 B2) discloses the liquid cooling heat exchange apparatus (10,932,391 B2) as claimed in claim 1, wherein the flow- directing containment plate further comprises: 
at least one communicating channel communicating with two of the flow-directing containment recesses, and thereby the at least one communicating channel (10,932,391 B2); wherein:
the inlet channel of the flow-directing containment plate communicates with the cooling liquid inlet and with only one of the flow-directing containment recesses (10,932,391 B2); and 
the at least one outlet channel of the flow-directing containment plate communicates with only another one of the flow-directing containment recesses, and with the inlet of the water block set (10,932,391 B2).

Claim 3: (10,932,391 B2) discloses the liquid cooling heat exchange apparatus (10,932,391 B2) as claimed in claim 2, wherein: 
the plurality of pumps includes two pumps (10,932,391 B2); 
the plurality of flow-directing containment recesses includes two flow-directing containment recesses (10,932,391 B2); 
the cooling liquid inlet and the cooling liquid outlet are at a near side of the flow-directing containment area body (10,932,391 B2); 
the two flow-directing containment recesses respectively (10,932,391 B2) comprise: 
a first flow-directing containment recess adjacent to the near side (10,932,391 B2); and 
a second flow-directing containment recess adjacent to the far side of the flow-directing containment area body, opposite to the near side (10,932,391 B2); 
the inlet channel communicates with the second flow-directing containment recess (10,932,391 B2); and 
Page 22 of 24the outlet channel communicates with the first flow-directing containment recess (10,932,391 B2).

Claim 4: (10,932,391 B2) discloses the liquid cooling heat exchange apparatus as claimed in claim 1 (10,932,391 B2), wherein:
 the cooling liquid inlet communicates with the plurality of flow-directing containment recesses via the inlet channel of the flow-directing containment plate, whereby the flow-directing containment recesses are connected in parallel (10,932,391 B2).

Claim 5: (10,932,391 B2) discloses the liquid cooling heat exchange apparatus as claimed in claim 1, wherein the water block set (10,932,391 B2) comprises: 
a water block base having the aforesaid heat transfer surface (10,932,391 B2); and 
a water block set cover sealed on the water block base, completely covering the heat transfer surface (10,932,391 B2), and comprising: 
the aforesaid inlet and outlet of the water block set; the cooling liquid being capable of flowing into a space between the water block set cover and the water block base via the inlet of the water block set and flowing out via the outlet of the water block set (10,932,391 B2).  

Claim 6: (10,932,391 B2) discloses The liquid cooling heat exchange apparatus (10,932,391 B2) as claimed in claim 5, wherein the water block base (10,932,391 B2) further forms: 
a second-level indented water block heat exchange area being in the first-level indented water block heat exchange area and concaved away from the liquid pump module; the main heat transfer area being in the second-level indented water block heat exchange area (10,932,391 B2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (Patent 9677820 B2).

Claim 1: Tsai discloses a liquid cooling heat exchange apparatus configured to be flown 3through by a cooling liquid and comprising (i.e., a liquid cooling heat dissipation structure ‘Z’ is used as a liquid cooling heat exchange; see column 4 lines 43-47): 
4a water block set (i.e., a conducting substrate 1 is used as a water block. to clarify, a liquid cooling heat dissipation structure comprising a conducting substrate; see column 4 line 44) comprising:  
5a heat transfer surface (i.e., substrate 1 inherently a surface) configured to exchange heat with the 6cooling liquid (i.e., ‘W’; see FIG.4);  
7an inlet (i.e., 301); wherein the cooling liquid (i.e., ‘W’) flows into the water block 8set (i.e., 1) via the inlet (i.e., 301); wherein the cooling liquid (i.e., ‘W’) of the water block set (i.e., 1) and then passes through the heat transfer 9surface; and 
 10an outlet (i.e., 302); wherein the cooling liquid flows out of the water 11block set (i.e., 1) via the outlet (i.e., 302) of the water block set; and  
12a liquid pump module (i.e., module ‘M’ is used as a liquid pump module; see column 4 lines 55-57: module ‘M’ includes at least two pumps) securely mounted on the water block set (i.e., 1) and 13comprising:  
14a flow-directing containment area (annotated by examiner in FIG.2) securely mounted on the 15water block set (i.e., 1) and comprising 16a flow-directing containment area body (i.e., 4) forming:
17a plurality of flow-directing containment 18recesses (i.e., 51A/51B) being on a surface (inherent), facing the water block set (i.e., 1), of the flow-directing 19containment area body and concaved away from the water block set (i.e., 1);
20a cooling liquid outlet (i.e., liquid outlet 42) communicating with the 21outlet (i.e., 302) of the water block set (i.e., 1); and
22a cooling liquid inlet (i.e., liquid inlet 41);
23a plurality of pumps (i.e., two pumps 5) corresponding to the flow-directing containment recesses (i.e., 51A/51B) in location respectively; each one of the 27pumps (i.e., 5) comprising an impeller (i.e., pumps such as two radial-flow centrifugal impellers; see column 4 lines 57-58) in a respective one of the 3flow-directing containment recesses (i.e., 51A/51B); and
4a flow-directing containment plate (i.e., 2) disposed between 5the impellers of the pumps (i.e., 5) and the water block set (i.e., 1) and covering the 6flow-directing containment recesses (i.e., 51A/51B) (Further, the functional language “covering the 6flow-directing containment recesses”, is intended use and purported merits and improvement (see MPEP 2106.05(a)) and does not further limit the structure of the apparatus, therefore does not have patentable weight); the flow-directing containment plate (i.e., 2) 7comprising: 
8an inlet channel (i.e., second receiving space ‘R2’ used as inlet channel) on a surface (inherent), facing the water 9block set (i.e., 1), of the flow-directing containment plate (i.e., 2); the cooling liquid inlet (i.e., 41) of the 10flow-directing containment area body (i.e., 4) communicating with at least one of the 11flow-directing containment recesses (i.e., 51A/51B) via the inlet channel (i.e., ‘R2’); and
12at least one outlet channel (i.e., fourth receiving space ‘R4’ used as outlet channel) on the surface (inherent), 13facing the water block set (i.e., 1), of the flow-directing containment plate (i.e., 2); the 14flow-directing containment recesses (i.e., 51A/51B) communicating with the inlet (i.e., 301) of the water 15block set (i.e., 1) via the at least one outlet channel (i.e., ‘R4’).

    PNG
    media_image1.png
    822
    544
    media_image1.png
    Greyscale


Claim 2: Tsai discloses the apparatus as claimed in claim 1, 17wherein the flow-directing containment plate (i.e., 2) further comprises:
18at least one communicating channel (i.e., opening 201 used as communicating channel) communicating with two of the 20flow-directing containment recesses (i.e., 51A/51B), (Further, concerning the Functional Language of “two ends of each one of the at 19least one communicating channel communicating with two of the 20flow-directing containment recesses”, is intended use and purported merits and improvement (see MPEP 2106.05a) and does not further limit the structure of the apparatus, therefore does not have patentable weight. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on Functional Language citing Intended Use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114-II), and thereby the at least one 21communicating channel (i.e., 201)22;
23wherein:
the inlet channel (i.e., ‘R2’) of the flow-directing containment plate (i.e., 2) 28communicates with the cooling liquid inlet (i.e., 41) and with only one of the flow-directing containment 3recesses (i.e., 51A or 51B) (Further, concerning the Functional Language of “a first end of the inlet channel…28communicates with the cooling liquid inlet and a second end of the inlet channel communicates with only one of the flow-directing containment 3recesses”, is intended use and does not further limit the structure of the apparatus, therefore does not have patentable weight); and
4the at least one outlet channel (i.e., ‘R4’) of the flow-directing containment plate (i.e., 2) 5communicates with only 6another one of the flow-directing containment recesses (i.e., 51A/51B), and 7with the inlet (i.e., 301) of the water block set (i.e., 1) (Further, concerning the Functional Language of “a first end of the outlet channel communicates with only 6another one of the flow-directing containment recesses, and a second end of the 7outlet channel communicates with the inlet of the water block set 3”, is intended use and does not further limit the structure of the apparatus, therefore does not have patentable weight).

15Claim 5: Tsai discloses the apparatus as claimed in claim 1, 16wherein the water block set (i.e., 1) comprises:
17a water block base (i.e., conducting body 10 used as a base) having the aforesaid heat transfer surface (i.e., substrate 1 inherently a surface); and
18a water block set cover (i.e., board 2 used as a block set cover) sealed on the water block base (i.e., 10), completely 19covering the heat transfer surface, and comprising:
20the aforesaid inlet (i.e., 301) and outlet (i.e., 302) of the water block set (i.e., 1); the cooling 21liquid being capable of flowing into a space (Further, the functional language “capable of flowing into a space6”, is intended use and does not further limit the structure of the apparatus, therefore does not have patentable weight) between the water block set cover (i.e., 2) 22and the water block base (i.e., 10) via the inlet (i.e., 301) of the water block set (i.e., 1) and flowing out via 23the outlet (i.e., 302) of the water block set (i.e., 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (Patent 9677820 B2), in view of Narakino (20060254752 A1).
8 
Claim 3: Tsai discloses the apparatus as claimed in claim 2, 9wherein:  
10the plurality of pumps includes two pumps (i.e., two pumps 5); 
11the plurality of flow-directing containment recesses includes two 12flow-directing containment recesses (i.e., 51A/51B);
13the cooling liquid inlet (i.e., 41) and the cooling liquid outlet (i.e., 42) are at 14a near side (i.e., a near side is a side that both 41 and 42 are located) of the flow-directing containment area body (i.e., 4)15;
17the two flow-directing containment recesses (i.e., 51A/51B) respectively comprises18:
23the inlet channel (i.e., ‘R2’) communicates with the second flow-directing containment recess (i.e., 51B); and  29
the outlet channel (i.e., ‘R4’) communicates with the first flow-directing containment recess (i.e., 51A) (Further, concerning the Functional Language of “the second end of the inlet channel communicates with the second flow-directing containment recess, and the first end of the outlet channel communicates with the first flow-directing containment recess”, is intended and does not further limit the structure of the apparatus, therefore does not have patentable weight).

Tsai discloses the invention as claimed in claim 3, except that Tsai does not arrange the first flow-directing containment recess adjacent to the near 20side; and 21a second flow-directing containment recess adjacent to the far 22side of the flow-directing containment are body, opposite to the near side; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to place one fan adjacent to a near 20side where inlet and outlet are placed and another fan 21adjacent to a far 22side opposite to the near side as taught by Narakino (one fan adjacent to a near 20side where inlet and outlet are placed and another fan 21adjacent to a far 22side; see FIG.5a of Narakino) as a matter of a design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 VI-C).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to liquid cooling apparatus.
Wagner (20130235527 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        


/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763